                 Case 2:20-cv-01454-RSL Document 6 Filed 10/29/20 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MICHAEL CHIOFAR GUMMO BEAR,

 9                              Plaintiff,                 Case No. C20-1454 RSL

10          v.                                             ORDER

11   SECRETARY OF HEALTH AND
     HUMAN SERVICES,
12
                                Defendant.
13

14
            Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-
15
     entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00
16
     filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is
17
     GRANTED. However, the Court recommends the complaint be reviewed under 28 U.S.C. §
18
     1915(e)(2)(B) before issuance of summons. The Clerk is directed to send copies of this order to
19
     the parties and to the Honorable Robert S. Lasnik.
20
            Dated this 29th day of October, 2020.
21

22                                                         A
                                                           MICHELLE L. PETERSON
23                                                         United States Magistrate Judge
24

25
     ORDER - 1
